Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claim 21 directed to invention non-elected without traverse.  Accordingly, claim 21 been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Patricia Tsai on 5/5/2022.

The application has been amended as follows: 

In the claims:
Please replace the claim 1 with the following:
1.	(Currently Amended)  A method of etching a refractory metal on a substrate, the method comprising:
	providing a substrate comprising an exposed refractory metal surface;
	exposing the exposed refractory metal surface to a modification gas to modify the exposed refractory metal surface and form a modified refractory metal surface; and
	exposing the modified refractory metal surface to an energetic particle to preferentially remove the modified refractory metal surface relative to an underlying unmodified refractory metal surface to leave an exposed unmodified refractory metal surface, 
	wherein the exposed unmodified refractory metal surface after removing the modified refractory metal surface is as smooth or smoother than the exposed refractory metal surface before exposing the exposed refractory metal surface to the modification gas,
wherein the refractory metal is selected from the group consisting of Mo, Ta, Ru, and oxides, carbides, nitrides, and sulfides thereof, and superconductors, and
wherein the modification gas is selected from the group consisting of: oxygen-containing gas when the refractory metal comprises Ru, chlorine-containing gas when the refractory metal comprises Ta, and a mixture of about 10-20% oxygen-containing gas and about 80-90% chlorine-containing gas when the refractory metal comprises Mo.

 Claims 5-15 	(Canceled).
Claims 18-19	(Canceled).
Claim 21	(Canceled).

Allowable Subject Matter
Claims 1-4,16-17 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or renders obvious to an etching process including the step of exposing the modified refractory metal surface to an energetic particle to preferentially remove the modified refractory metal surface relative to an underlying unmodified refractory metal surface to leave an exposed unmodified refractory metal surface, wherein the modification gas is selected from the group consisting of: oxygen-containing gas when the refractory metal comprises Ru, chlorine-containing gas when the refractory metal comprises Ta, and a mixture of about 10-20% oxygen-containing gas and about 80-90% chlorine-containing gas when the refractory metal comprises Mo as the context of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAMIM AHMED whose telephone number is (571)272-1457. The examiner can normally be reached M-TH (8-5:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHAMIM AHMED
Primary Examiner
Art Unit 1713



/SHAMIM AHMED/Primary Examiner, Art Unit 1713